Citation Nr: 1502170	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  07-20 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.

2.  Entitlement to an effective date prior to May 23, 1991, for the grant of service connection for schizophrenia, to include on the basis of clear and unmistakable error (CUE) in an October 2007 Rating Decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1978 to November 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 Rating Decision of the Houston, Texas, Regional Office (RO) which, in pertinent part, denied SMC based on the need for aid and attendance or housebound status.

Said claim was remanded by the Board to the RO in March 2011 and April 2012 in order to provide a current examination addressing entitlement to SMC based on the need for regular aid and attendance or housebound status.  In January 2014, the Board granted the Veteran's claim for service connection for hypertension (HTN).  As a result, the Board remanded the Veteran's claim for entitlement to SMC based on the need for regular aid and attendance or housebound status to the Appeals Management Center (AMC) in order to readjudicate the SMC claim, taking into account the newly-granted service connection for HTN.

Review of the evidence of record reveals that the requested development has been completed, as the Veteran was afforded the requested VA examination in December 2014, which the Board finds to be adequate for rating purposes.  As such, the Board finds there is no prejudice to the Veteran, and the Board may proceed with adjudication.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issue of entitlement to an effective date prior to May 23, 1991, for the grant of service connection for schizophrenia, to include on the basis of CUE, is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


FINDINGS OF FACT

1.  The Veteran is service connected for hypertension, assigned a noncompensable rating, and for schizophrenia, assigned a 100 percent rating.

2.  The Veteran is not blind or a patient in a nursing home, is not bedridden, and his service-connected hypertension and schizophrenia do not render him unable to care for most of his daily personal needs or to protect himself from the hazards and dangers incident to his daily environment, without the assistance of others.  

3.  The Veteran is not substantially confined to his dwelling and its immediate premises by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation due to the need for regular aid and attendance or housebound status are not met.  38 U.S.C.A. §§ 1114(l), (s), 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Prior to the August 2005 Rating Decision, the RO sent the Veteran a letter in March 2005 which fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate his claim for SMC, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  Hence, the Board finds that VA's duty to notify has been met.  

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment records (STRs), as well as VA and non-VA medical treatment records.  The Veteran was also afforded  VA aid and attendance examinations in for housebound status or permanent need for regular aid and attendance in February 2010, April 2011, June 2012, June 2014, and December 2014.  Viewed collectively, the VA examinations were adequate, because they evaluated the pertinent criteria with regard to the Veteran's claim for SMC based upon aid and attendance or housebound status.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Finally, the Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  In light of the foregoing, VA's duties to assist and notify have been satisfied in the current appeal.  

II. SMC Analysis

In August 2003, the Veteran filed his claim for entitlement to SMC based on the need for regular aid and attendance or housebound status.  A statement from private physician Luis A. Guimbarda, M.D., dated January 2004, stated that due to the Veteran's "condition he is unable to perform everyday household duties, therefore needs provider assistance."  A form entitled "Medical Statement for Consideration of Aid and Attendance" completed by Dr. Guimbarda, received in May 2005, found that the Veteran was able to walk unaided, feed himself, care for needs of nature, sit up, travel, and leave home without assistance.  The form also noted that the Veteran did not need assistance in bathing and tending to other hygiene needs and was not confined to bed, was not blind, and did not require nursing home care.  Dr. Guimbarda stated that obesity restricted the Veteran from some required needs.  

The Veteran attended a VA mental disorders examination in January 2010.  The Veteran reported an inability to maintain personal hygiene, with a variable ability to do so due to physical weakness.  The Veteran often urinated on himself and was unable to take a shower.  The Veteran reported slight difficulties in driving, traveling, and self-feeding, moderate difficulties in bathing, grooming, dressing and undressing, and severe difficulties in shopping, toileting, and household chores.  He reported that he needed assistance in cleaning his bedroom and bathroom, as well as with doing laundry.  The examining psychologist found that the Veteran could handle his own finances.  She found that the Veteran continued to have a diagnosis of schizophrenia, which limited the Veteran's ability to organize his thoughts and physical surroundings, and that he had multiple medical conditions that affected his ability to take care of the activities of daily living (ADLs), and that his mental disorder was related because it limited his ability to effectively manage his health and medical conditions.  The examiner concluded that the Veteran's persistent, chronic mental illness (schizophrenia) limited his ability to interact socially, maintain employment or effectively manage his health care.  

In February 2010, the Veteran attended a VA aid and attendance or housebound examination.  The VA physician reviewed the claims file and solicited the following history:  the Veteran was not permanently bedridden or currently hospitalized; he traveled alone outside of his home (which he shared with his mother and sister); he was able to feed, dress, and toilet himself; he read the Bible and watched television most of the time; he used a cane to ambulate and a wheelchair outside the home; he experienced dizziness which occasionally affected his ability to ambulate; the impairments of chronic back pain, drowsiness due to medication, generalized weakness, and obesity affected the Veteran's ability to protect himself from his daily environment; and he could perform all functions of self-care.

Clinical findings revealed that the Veteran could walk without the assistance of another person only in his home, that he used one cane to ambulate, and that there were no restrictions upon his leaving home.  His best corrected vision was not 5/200 or worse in both eyes, and while his upper extremities function was normal, his lower extremities evidenced weakness and lack of coordination.  Also, the Veteran's balance was poor, he could not ambulate without a cane due to obesity and general weakness, and he had difficulty arising from a chair.  He was mildly ataxic and his weight and general weakness prevented normal balance.  The examiner concluded that the Veteran was able to manage his basic needs but appeared at risk for frequent falls due to his general debility and deconditioning, and his obesity and back pain aggravated his difficulty in ambulating, while his schizophrenia and its treatment contributed to his difficulty with ambulation and balance.  Finally, the examiner found that the Veteran could handle his own finances.  

Pursuant to the Board's March 2011 remand, the Veteran reported for a VA aid and attendance or housebound examination the following month.  He provided a history of not being bedridden or hospitalized, of being able to travel outside his home with the assistance of a family member, and using a walker, cane, or wheelchair for assistance.  He reported no dizziness or memory loss and the ability to perform all self-care functions.  Examination noted no restrictions with respect to leaving home, best corrected vision not 5/200 or worse in both eyes, no limitation of motion of the cervical spine, and normal function of the upper and lower extremities.  Limitation of motion of the thoracolumbar spine was found.  He was found to be capable of managing his own finances, and his mental status was termed normal.  

Pursuant to the Board's April 2012 remand, the Veteran reported for VA aid and attendance or housebound examination in June 2012.  The examiner solicited a history of the Veteran not being bedridden or hospitalized, of being able to travel outside his home with the assistance of a family member.  The Veteran traveled alone to the examination, via taxi.  He reported sitting in his recliner, which he referred to as his best friend.  He stated that:  he used a wheelchair, never suffered from dizziness; experienced occasional memory loss; could not stand for prolonged periods due to knee and lower back pain; could walk around the house and for very short distances; and could help care for his mother, who was confined to her bed following neurosurgery.  Physical examination noted slouching, obesity, antalgic gait, and knee and herniated disk pain.  The Veteran could walk without the assistance of another person only within the home, and there were no restrictions with respect to leaving home.  His best corrected vision was not 5/200 or worse in both eyes and there was no limitation of motion of the cervical and thoracolumbar spines.  Function of the upper and lower extremities was normal.  The Veteran was found to be capable of managing his own finances.  He requested aid and attendance for housework and meal preparation, and a nurse to check his blood pressure and glucose levels,.  The Veteran also sought someone to give him physical therapy and assist with internal medicine.

A VA outpatient treatment note dated in March 2013 indicated that the Veteran had no ADL concerns-he was able to shower, feed and clothe himself, was independent, and not housebound.  

A private hospitalization summary from Baptist Health System, San Antonio Texas, dated in December 2013, shows that the Veteran was diagnosed upon admission with congestive heart failure (CHF) exacerbation.  He was found to be very deconditioned and unable to perform his ADLs and had very impaired functional mobility and self-care.  Rehabilitation began three days later, at which time the Veteran's endurance and conditioning slowly improved.  At the time of discharge in early January 2014, he was able to ambulate household distances with a cane and perform his ADLs with adaptive equipment.  

In January 2014, the Board remanded the Veteran's claim for entitlement to SMC based upon the need for regular aid and attendance or housebound status in order to readjudicate the claim (due to the Board's grant of service connection for HTN).  In that same month, the RO issued a Rating Decision which assigned a noncompensable rating for the service-connected HTN, effective January 22, 2004.

In May 2014, the Veteran attended a VA examination for housebound status or permanent need for regular aid and attendance.  The examining physician listed the Veteran's diagnoses as glaucoma, phlebitis and thrombophlebitis of the lower extremities, obesity, and diabetes.  Service connection has not been established for any of the aforementioned disabilities.  The Veteran's gait was described as unsteady, mostly on his wheelchair.  His activities and functions were said to be affected by limited motion and obesity.  The Veteran was found to not be confined to his bed.  He was also found to need assistance to feed himself, to have his meals prepared by his sister or girlfriend, and to need assistance in bathing and tending to other hygiene needs.  The Veteran was found not to be legally blind, require nursing care, or require medication management.  He was determined to be able to manage his finances and to require a wheelchair or cane for locomotion.  He was found to be obese, upon his wheelchair, poorly groomed, and talkative.  The Veteran stated that he had not showered in a week, since he had no one to assist him.  His upper extremities were determined to function within normal limits, while function of his lower extremities was limited by obesity, generalized weakness, and osteoarthritis (OA).  Finally, the examiner noted a history of paranoid schizophrenia affected the ability to perform self-care, ambulate, or travel beyond his home, and that the Veteran could leave his home to attend medical appointments (with assistance).  

The Veteran was furnished an additional VA examination for housebound status or permanent need for regular aid and attendance in December 2014.  The examining physician listed the Veteran's diagnoses as schizophrenia, diabetes, glaucoma, paranoid disorder, congestive heart failure, and phlebitis and thrombophlebitis of the lower extremities.   Regarding the foregoing, service connection has been established only for schizophrenia.  The Veteran's gait was described as unstable.  His activities and functions were said to be affected by diabetes and schizophrenia.  The Veteran was found to not be confined to his bed.  He was also found able to feed himself, but unable to prepare his own meals as a result of degenerative disk disease rendering him unable to stand for long periods.  The Veteran was said to need assistance in bathing and tending to other hygiene needs due to back issues.  The Veteran was found not to be legally blind.  While the examiner determined nursing home care was required, the Veteran preferred to remain at home.  The Veteran did not require medication management and was said to be able to manage his finances.  Although usually in a wheelchair, he could walk a few steps at a time.  His upper and lower extremities exhibited chronic weakness.  Chronic low back pain restricted movement of the spine, trunk, and neck.  Finally, the examiner noted a history of schizophrenia which affected the ability to perform self-care, ambulate, or travel beyond his home, and that the Veteran mostly stayed home and needed assistance when going out.  

SMC Based Upon the Need for Regular Aid and Attendance

The Veteran contends that his service-connected schizophrenia and treatment therefore contribute to his difficulties with ambulation and balance.  He asks that reasonable doubt be resolved in his favor.  

SMC is payable where a veteran has a service-connected disability or disabilities that render him or her so helpless as to be in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (3) (2014).  Pursuant to 38 C.F.R. § 3.351(b) (2014), a veteran will be considered to be in need of regular aid and attendance if he or she:  (1) is blind or so nearly blind as to have visual acuity of 5/200 or less in both eyes, contraction of visual field of vision to five degrees or less; (2) is a patient in a nursing home due to physical or mental incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a) (2014). 

The following criteria are used to determine whether a claimant is in need of the regular aid and attendance of another person:  the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or, a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).   

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court determined that it is not required that all of the conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) (2014) be found to exist in order to establish entitlement to aid and assistance, but that at least one of the enumerated factors must be present.  The Court added that the particular function the claimant is unable to perform must be considered in connection with his or her condition as a whole and that it is only necessary to establish that the claimant is in need of regular aid and attendance, not that there be a constant need.  Id.  

Because the Veteran is neither blind nor a patient in a nursing home, he must establish entitlement to SMC for aid and attendance based upon a factual need.  The Board finds that the weight of the evidence, lay and medical, demonstrates that entitlement to SMC based on the need for aid and attendance by another person is not warranted.  The Board assigns little weight to the January 2004 statement from Dr. Guimbarda, as it references only the Veteran's "condition" for the physician's conclusion that the Veteran needed assistance to perform everyday household duties.  Notably, during May 2005 evaluation by Dr. Guimbarda, the Veteran was said to not need assistance in bathing or other hygiene needs and could walk unaided, feed himself, and care for the needs of nature.

The weight of the medical evidence shows that, with respect to his functioning, the Veteran's limitations with respect to his ADLs and the ability to protect himself against the hazards or dangers incident to daily life are largely due to non-service-connected disabilities.  

During VA mental disorders examination in January 2010, the Veteran attributed his variable ability to maintain personal hygiene to physical weakness.  The examining physician determined that, while the Veteran's schizophrenia limited his ability to organize his thoughts and physical surroundings, and also limited his ability to interact socially, maintain employment, or effectively manage his health care, he in fact had multiple medical conditions which affected his ability to take care of his ADLs.  

Upon VA aid and attendance or housebound examination in February 2010, the Veteran reported that he could perform all functions of self-care and that his ability to protect himself from his daily environment was affected by chronic back pain, drowsiness due to medication, generalized weakness, and obesity.  The VA examiner determined that the Veteran was able to manage his basic needs but appeared at risk for frequent falls due to general debility and deconditioning, and that while schizophrenia and its treatment contributed to difficulties with ambulation and balance, his obesity and back pain aggravated his difficulty in ambulating.  

During June 2011 VA aid and attendance or housebound examination, the Veteran stated he could perform all self-care functions and the examiner determined his mental status to be normal.  At his June 2012 VA aid and attendance or housebound examination, the Veteran reported that he could not stand for prolonged periods due to knee and lower back pain.  Physical examination noted slouching, obesity, antalgic gait, and knee and herniated disk pain.  Function of the upper and lower extremities was normal and the Veteran was found to be capable of managing his own finances.  A VA outpatient treatment note dated in March 2013 indicated that the Veteran had no ADL concerns-he was able to shower, feed and clothe himself and was independent.  

The December 2013 private hospitalization summary from Baptist Health System was for treatment of CHF.  May 2014 VA examination for housebound status or permanent need for regular aid and attendance listed the Veteran's diagnoses as glaucoma, phlebitis and thrombophlebitis of the lower extremities, obesity, and diabetes.  His activities and functions were said to be affected by limited motion and obesity.  The Veteran was found to need assistance to feed himself, to have his meals prepared by his sister or girlfriend, and to need assistance in bathing and tending to other hygiene needs.  He was determined to be able to manage his finances and to require a wheelchair or cane for locomotion.  The Veteran stated that he had not showered in a week, since he had no one to assist him.  His upper extremities were determined to function within normal limits, while function of his lower extremities was limited by obesity, generalized weakness, and OA.  Finally, the examiner noted that paranoid schizophrenia affected the ability to perform self-care, ambulate, or travel beyond his home, and that the Veteran could leave his home to attend medical appointments (with assistance).  

Most recently, during VA examination for housebound status or permanent need for regular aid and attendance in December 2014, the examining physician listed the Veteran's diagnoses as schizophrenia, diabetes, glaucoma, paranoid disorder, congestive heart failure, and phlebitis and thrombophlebitis of the lower extremities.  The Veteran's activities and functions were said to be affected by diabetes and schizophrenia.  The Veteran was found to be able to feed himself, but unable to prepare his own meals as a result of degenerative disk disease rendering him unable to stand for long periods.  The Veteran was said to need assistance in bathing and tending to other hygiene needs due to back issues.  The Veteran did not require medication management and was said to be able to manage his finances.  His upper and lower extremities exhibited chronic weakness.  Chronic low back pain restricted movement of the spine, trunk, and neck.  Finally, the examiner noted a history of schizophrenia which affected the ability to perform self-care, ambulate, or travel beyond his home, and that the Veteran mostly stayed home and needed assistance when going out.  

Review of the foregoing reveals that, with respect to the Veteran's two service-connected disabilities (HTN and schizophrenia), HTN is not mentioned at any point as a disability which necessitates the need of the Veteran for the aid and attendance of another person, or which results in his being unable to protect himself from the hazards or dangers incident to his or her daily environment.  While the Veteran's service-connected schizophrenia was found during VA mental disorders examination in January 2010 to limit the Veteran's ability to interact socially, maintain employment, or effectively manage his health care, and was said following VA aid and attendance or housebound status examinations in May 2014 and December 2014 to affect the Veteran's ability to perform self-care, ambulate, or travel beyond his home, in no instance has an examiner determined that the Veteran's schizophrenia resulted in the need for the regular aid and attendance of another person.  Nor has schizophrenia been shown to limit the Veteran's ability to protect himself against the hazards or dangers incident to daily life.  The Board finds that the preponderance of the evidence demonstrates that the Veteran was not "bedridden," or that he required the assistance of another person for most of his ADLs and for protection against the hazards of daily life due to either of his two service-connected disabilities.  Accordingly, the claim for SMC based on the need for the regular aid and attendance of another person must be denied.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350. 3.352(a).  

SMC Based Upon Housebound Status

If the veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and:  (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i)(2) (2014).  The additional service-connected disability or disabilities must be separate and distinct from and involve different anatomical segments or bodily systems than the total service-connected disability.  38 C.F.R. § 3.350(i)(1) (2014).  Substantially confined does not mean being unable to leave the dwelling and immediate premises at all.  Hartness v. Nicholson, 20 Vet. App. 216, 222 (2006).  

In this regard, the Court has held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114 (West 2014).  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's PTSD, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).  

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  

In the present case, while the Veteran does have a service-connected disability rated at 100 percent (schizophrenia), he does not have additional service-connected disabilities rated at 60 percent or more (as his only other service-connected disability, HTN, is rated noncompensable).  Accordingly, the Board finds that SMC is not warranted based upon a 100 percent plus a 60 percent or higher rating for a disability independent of his schizophrenia under 38 U.S.C.A. § 1114(s).  

Hence, the Veteran must show that he is permanently housebound by reason of his service-connected disabilities.  Id.  He has not done so.  The January 2004 statement from Dr. Guimbarda found that the Veteran could leave home without assistance.  During VA mental disorders examination in January 2010, the Veteran reported only slight difficulty when driving.  February 2010 VA aid and attendance or housebound examination found that the Veteran reported that he traveled alone outside of his home, and that there were no restrictions upon his leaving home.  The Veteran reported that he was able to travel outside of his home (with assistance) during June 2011 VA aid and attendance or housebound examination, and examination noted no restrictions with regard to leaving home.  VA aid and attendance examination in June 2012 reiterated these findings, and also reported that the Veteran traveled to the examination alone via a taxi and could walk around the house and for very short distances.  A VA outpatient treatment note in March 2013 indicated that the Veteran was not housebound.  May 2014 VA aid and attendance or housebound examination noted that while the Veteran's service-connected schizophrenia affected his ability to travel beyond his home, the Veteran was able to leave his home (with assistance) to attend medical appointments.  Most recently, during December 2014 VA aid and attendance examination, the examiner indicated that while the Veteran's schizophrenia affected his ability to travel beyond his home, the Veteran still managed (with assistance) to travel outside the home.  

In view of the foregoing, the Board finds that the Veteran was not substantially confined to his home as a result of his service-connected disabilities.  Therefore, the Veteran does not qualify for SMC by reason of being housebound.  As such, the Board finds that the preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status is denied.


REMAND

In an August 2013 Rating Decision, the RO denied entitlement to an effective date prior to May 23, 1991, for the grant of service connection for schizophrenia, to include on the basis of CUE.  In the following month, the Veteran submitted his Notice of Disagreement (NOD) to that determination, and requested review by a Decision Review Officer (DRO).  

However, review of the evidence of record reveals that the RO has yet to issue a Statement of the Case (SOC) which addresses the Veteran's claim of entitlement to an effective date prior to May 23, 1991, for the grant of service connection for schizophrenia, to include on the basis of CUE.  

The filing of a notice of disagreement in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board is required to remand the issue of entitlement to an effective date prior to May 23, 1991, for the grant of service connection for schizophrenia, to include on the basis of CUE, in order for the RO to cure this procedural defect.  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the Case addressing the issue of entitlement to an effective date prior to May 23, 1991, for the grant of service connection for schizophrenia, to include on the basis of CUE.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The RO should advise the Veteran that the issue will not be returned to the Board for appellate consideration following the issuance of the Statement of the Case unless he perfects his appeal.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


